Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,862,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This is in response to the amendments filed on 6/29/2022. Claims 1, 5, 9, 13, 17, 21, and 25-27 have been amended. Claims 1-27 are currently pending and have been considered below. Amendments to claim 17 have addressed and rectified the Examiner’s objections made in the previous office action. 

Response to Arguments
Applicant’s arguments, see pages 11-13 of Remarks, filed 6/29/2022, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The rejections of claims 1-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Jayawardena” (US 2011/0141900), “Raleigh” (US 2010/0195503), “Roese” (US 2006/0048142), and newly cited “Reumann” (“Adaptive Packet Filters”, 2001), “Pandrangi” (US 8935785), “Wittman” (US 7818794), and “Lyon” (US 7478429). Jayawardena discloses a system for detecting a flash event occurring at a host and providing an access router of the host a priority rule to mitigate the flash event. Roese discloses a system to rapidly respond to detected events in a network by employing a respective policy set of a plurality of policy sets to use for each detected event. Reumann discloses an adaptive packet filter to provide overload protection by increasing a packet filter’s restrictiveness in response to detecting an increased overload condition. Pandrangi discloses a method and system to mitigate an Internet attack by collecting information related to clients, using the collected information to generate confidence scores, and applying a rate limiter on network traffic in accordance with an associated confidence score. Wittman discloses a firewall utilizing a first, second, and third class of rules and thresholds to determine whether to filter portions of received data traffic. Lyon discloses a system and method for detecting and mitigating a network overload condition in order to protect against distributed denial of service attacks by determining characteristics of network data associated with overload conditions and filtering the respective network data containing the characteristics.
What is missing from the prior art is a method, packet filtering device, and non-transitory computer-readable medium that perform the functions as specifically outlined within claims 1, 9, and 17. Thus the prior art, when considered individually or in combination, does not fairly teach or suggest the limitations recited by claims 1, 9, and 17, and therefore these claims are deemed allowable. The dependent claims which further limit claims 1, 9, and 17 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491